DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 30 November 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Solis et al., US 2013/0085241 (“Solis”)(previously cited). Cao et al., US 2018/0134864 (“Cao”)(previously cited) is relied upon as an evidentiary reference for claims 11-13.
Regarding claims 11 and 13, Solis discloses a composition comprising a crosslinkable ethylene copolymer resin comprising as monomers, ethylene, a polar comonomer, and a C3-C12 modifier [abstract, 0001, 0006, 0012, claim 1].  The polar comonomer may be, inter alia, N,N-dimethylaminoethyl methacrylate [0022]. Solis teaches crosslinking the ethylene copolymer resin with 4 weight parts of Trigonox 29-40B peroxide masterbatch per 100 weight parts of ethylene copolymer resin [0049].  Cao serves as evidence that Trigonox 29-40B comprises 40% of the organic peroxide, 1,1-di(tert-butylperoxy)-3,3,5-trimethylcyclohexanone  [0076].  In light of this evidence, the Examiner reasonably concludes that Solis teaches a composition comprising about 1.6wt% of an organic peroxide.
Solis teaches that the ethylene copolymer resin may comprise from about 1 wt% to about 5wt% of the polar copolymer which may be N,N-dimethylaminoethyl methacrylate [0022].  Taking into consideration the molar mass of N,N-dimethylaminoethyl methacrylate, the Examiner calculates that the ethylene copolymer resin may comprise from about 63.7 to about 318.4 micromoles of amine per gram of the composition, a range which overlaps, and therefore renders obvious, the range recited in claim 13 (see MPEP 2144.05).
The crosslinkable ethylene copolymer resin of the composition reads on the claimed ethylene-based amine-functionalized interpolymer.  The N,N-dimethylaminoethyl methacrylate comonomer in the ethylene copolymer resin reads on the claimed amine-containing monomer. The 1,1-di(tert-butylperoxy)-3,3,5-trimethylcyclohexanone in the Trigonox 29-40B reads on the claimed organic peroxide. The amount of organic peroxide taught by Solis reads on the range recited in claim 11.  Since Solis does not teach or suggest that additional components are required to be present in the disclosed composition, Solis reasonably teaches a composition comprising 100 weight parts of the ethylene copolymer resin and 4 weight parts of Trigonox 29-40B.  As such, Solis reasonably teaches a composition consisting of about 96.2 wt% of the ethylene copolymer resin which reads on the range of amounts recited in claim 11.
While Solis is silent regarding the ratio of the initial cure potential to the heat-aged cure potential of the disclosed crosslinkable ethylene copolymer resin composition it is noted that the teachings of Solis encompass composition which are identical to the composition claimed and disclosed by Applicant in terms of the species and amount of ethylene based-amine functionalized interpolymer, organic peroxide, and amine-containing monomer. Even more specifically, Solis reasonably teaches an ethylene copolymer comprising from about 63.7 to about 318.4 micromoles of aminoacrylate comonomer per gram of copolymer which significantly overlaps the amount of aminoacrylate disclosed by Applicant (see page 8 lines 22-30 of Applicant’s specification as filed). It is noted that on page 5 of the remarks filed 13 January 2022 Applicant indicates that it is believed that the amine functionality impart to the crosslinkable polymeric composition by the amine-functionalized interpolymer improves retention of the cure potential.  In light of this disclosure, it is reasonable to conclude that a composition comprising at least the amount of amino functionality disclosed by Applicant would intrinsically exhibit the claimed cure potential ratio.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that compositions taught by Solis would inherently exhibit the claimed CP14 to CP0 ratio (see MPEP 2112V).
Regarding claim 12, Solis teaches that the ethylene copolymer resin may have a density of 0.9 to 1.0 g/cm3 [0013] which encompasses, and therefore renders obvious, low density polyethylenes. As such, the ethylene copolymer resin comprising N,N-dimethylaminoethyl methacrylate reads on the claimed ethylene/2-(dimethylamino)ethyl methacrylate copolymer.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al., US 3,798,289 (“McGrath”)(previously cited).
Regarding claims 11 and 13, McGrath discloses a crosslinkable polymer composition comprising from about 1 to about 99 wt% of a vinyl halide polymer and from about 1 to about 99 wt% of a copolymer of an olefin and a nitrogen-containing monomer (col. 1 lines 12-17, col. 2 lines 37-56, claims 1 and 2). The copolymer of an olefin and a nitrogen-containing monomer may be a copolymer of ethylene and N,N’-dimethylaminoethyl methacrylate (col. 6 lines 25-32, claim 7). 
McGrath teaches that the nitrogen-containing monomer in the copolymer of an olefin and a nitrogen-containing monomer may be present in amounts of from 3 to 50 wt% (col. 4 lines 28-30).  Taking into the consideration the molar mass of both ethylene and N,N’-dimethylaminoethyl methacrylate, the Examiner calculates that the nitrogen-containing monomer content taught by McGrath corresponds to an amine content of from about 191 to 3,184 micromoles per gram which overlaps, and therefore renders obvious, the claimed content range. McGrath further teaches crosslinking (i.e. curing) the composition via the addition of 2 wt% of dicumyl peroxide (col. 5 lines 30-31).
The copolymer of an olefin and a nitrogen-containing monomer in the composition taught McGrath reads on the claimed ethylene-based amine-functionalized interpolymer.  The dicumyl peroxide reads on the claimed organic peroxide. The amount of dicumyl peroxide taught by McGrath reads on the claimed amount of organic peroxide.  The range of amount of copolymer of an olefin and a nitrogen-containing encompasses, and therefore renders obvious, the claimed range of amounts of ethylene-based amine-functionalized interpolymer (see MPEP 2144.05). 
While McGrath is silent regarding the ratio of the initial cure potential to the heat-aged cure potential of the disclosed crosslinkable ethylene copolymer resin composition it is noted that the teachings of McGrath encompass compositions which are identical to the composition claimed and disclosed by Applicant in terms of the species and amount of ethylene based-amine functionalized interpolymer, organic peroxide, and amine-containing monomer. Even more specifically, McGrath reasonably teaches an ethylene copolymer comprising an amine content of from about 191 to 3,184 micromoles per gram of copolymer which significantly overlaps the amount of aminoacrylate disclosed by Applicant (see page 8 lines 22-30 of Applicant’s specification as filed).  
It is noted that the on page 5 of the remarks filed 13 January 2022 Applicant indicates that it is believed that the amine functionality impart to the crosslinkable polymeric composition by the amine-functionalized interpolymer improves retention of the cure potential.  In light of this disclosure, it is reasonable to conclude that a composition comprising at least the amount of amino functionality disclosed by Applicant would intrinsically exhibit the claimed initial cure potential to the heat-aged cure potential.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that compositions taught by Solis would inherently exhibit the claimed CP14 to CP0 ratio (see MPEP 2112V). 
Regarding claim 12, the copolymer of ethylene and N,N’-dimethylaminoethyl methacrylate taught by McGrath reads on the claimed ethylene/aminoacrylate copolymer.

Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive.
On pages 6 and 7 of the remarks Applicant asserts that Solis did not recognize loss of cure potential as a problem and did not recognize that an organic peroxide in a crosslinkable polymeric composition can undergo non-productive decomposition during storage. While Solis does not make any disclosure regarding a reduction in non-productive decomposition and thereby a retention of curing potential, Applicant’s attention is respectfully directed towards MPEP 2145 II which establishes that the mere recognition of latent properties in the prior art does not render obvious an otherwise known invention. It is noted that as is explained above, the disclosure of Solis encompasses compositions which are identical to or substantially identical to that claimed and disclosed by Applicant and thus there is a reasonable expectation that the composition would inherently exhibit the claimed retention in curing potential.  As such, Applicant’s argument is not found persuasive.
On page 7 of the remarks Applicant notes that Solis does not exemplify any amino-containing copolymer and mentions other polar monomers which are not N,N-dimethylaminoethyl methacrylate.  However, MPEP 2131.02 establishes that a prior art reference which discloses the claimed species reads on a claim no matter how many other species of a genus are named. As such, even though Solis may not exemplify any amino-containing copolymers and recites other polar monomers, the reference specifically recites N,N-dimethylaminoethyl methacrylate as a suitable comonomer and therefore reasonably teaches the claimed interpolymer.  For this reason Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782